.WADDILL, District Judge.
The libelant, a passenger on the Rock-away, a ferry steamer plying between the cities of Norfolk and Portsmouth, Va., on the 21st of March, 1916, paid her fare, and took passage at Norfolk, for Portsmouth, taking a seat in the forward end of the cabin, a short distance abaft the stem of the ship. As the Rocka-way left her slip, and had passed some SO feet in the stream, she came in collision with the steam tug Richard F. Young, which was apparently in backing motion at the time. The side of the ferryboat was crushed in, and the libelant seriously hurt, and for the damage sustained by her she filed her libel against both vessels jointly.
The right of the libelant to recover is undisputed, she sustained the injury without any fault on her part, and as a result of a collision between the steamer, on which she was a passenger, and the tug, which by the exercise of proper care and caution on the part of the respective vessels should have been averted. In any event, tire collision cannot be said to have been inevitable, such as would disentitle the libelant to recover.
The most difficult question for determination is whether the loss should rest solely upon one or upon both vessels, and the conclusion of the court, talcing into account all the facts in the case and the peculiar circumstances under which the collision occurred, is that both vessels were in fault, and therefore the damages should be divided between them. The collision occurred in broad daylight, in good weather, with nothing to obstruct the view of the Rockaway’s master from his pilot house, and ought to have been averted, had either vessel been exercising the degree of care imposed upon it, navigating in a crowded harbor. It is true that the master of the Rockaway, shortly before the collision, observed the Young pass across the end of his slip, headed down stream, and he supposed that his course was clear. He thereupon *845looked upstream, and, observing nothing there, or ahead in his course, rang his vessel ahead, and paid no further attention to die Young. At virtually this moment, however, it seems that a naval launch was in the act of crossing the bow of the Young from inshore, and another launch was coming a short distance out from the opposite direction, heading for the naval slip, which adjoined the ferry slip, also crossing her course. In this condition, the tug immediately reversed, and put its engines full speed astern. This maneuver of the tug was proper in this emergency, though it is not clear whether it gave proper reversing signals or not; and while the vessel was moving backwards she came into contact with the ferryboat as above indicated.
• The court’s conclusion is that the tug was in fault in failing! to' have a proper lookout, and in not giving signals indicating she would go astern, and that the ferrybo'at was in fault in that she failed to exercise the degree of care and caution required of her in observing conditions down as well as up the river, after the tug had passed down the river as above .indicated. Had she done this, she might have delayed making her departure from the slip at all, or have taken earlier precautions to check her course upon discovering the embarrassments to the tug’s navigation.
The failure of the tug to give backing signals, under the circumstances, should not excuse the ferryboat from fault, since it is admitted that the ferryboat observed the tug backing, and should and would have observed the embarrassments incident to its navigation earlier, and probably in time to have averted the accident, had she exercised the degree of care and caution required under the circumstances.
The usual difficulty arises in fixing the amount of damages in this case; but the court thinks, taking into account the age of the libelant, the suffering she endured, and the probable duration of the injury which she sustained, together with the loss to her business, which she is unable to attend to, that an allowance of $1,700 should be made, with costs; and a decree will be entered to that effect when presented. '